Citation Nr: 0303565	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  01-09 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for otitis media, claimed 
as perforated right eardrum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from August 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim.

In his substantive appeal, the appellant requested a hearing 
before a member of the Board.  He then changed that to a 
request for a videoconference hearing.  However, in July 
2002, he submitted a signed statement withdrawing his request 
for a hearing.


FINDING OF FACT

The appellant currently has a perforated right tympanic 
membrane, as well as a reported history of chronic otitis 
media, but these are not the result of disease or injury in 
service.


CONCLUSION OF LAW

The appellant did not incur otitis media or perforated 
tympanic membrane as a result of his military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303 and 3.304 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statement of the case (SSOC), together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  Furthermore, in September 
2001, the RO sent a letter to the appellant explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to VA's duty to assist the appellant, all 
medical records referenced by the appellant have been 
requested.  Private medical records were not obtained because 
the appellant did not provide sufficient addresses.  In the 
November 2002 SSOC, the RO informed the appellant of its 
inability to obtain these records and asked that he notify 
the RO of any additional information he had to help obtain 
these records.  In response, the appellant stated that he had 
nothing further to submit.  Since additional identifying 
information was not provided, it would be futile for VA to 
continue to ask for the unobtained records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  The appellant was provided a VA 
examination in 2002.  The examiner reviewed the claims file 
and rendered an opinion as to whether the claimed conditions 
were related to military service.  Further opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  



B. Legal Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The appellant 
has not been diagnosed with a disease identified as a 
presumptive condition. 

The appellant's service medical records show that he was 
treated in October 1969 for right otitis media.  However, 
incurrence of a chronic disorder in service is not factually 
shown.  There are no complaints concerning the right ear in 
the remaining 20 months of service medical records.  Upon 
discharge from service, all pertinent evaluations were 
normal, and it was specifically noted that there was no 
eardrum perforation.  

The first medical evidence showing a report of chronic right 
ear-related complaints, to include a history of chronic 
otitis media, is in 2002, more than 30 years following the 
appellant's separation from service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  As discussed above, the appellant reported 
receiving some private treatment in 1972 and 1985, but he did 
not provide sufficient addresses to obtain those records.

The appellant now claims that he has had chronic ear 
infections, with right ear pain and decreased hearing, since 
1969.  Even accepting his statements as credible, since they 
pertain to subjective symptoms, no medical professional has 
ever concluded the appellant's right ear condition is the 
result of his military service.  There is no persuasive 
evidence that a possible nexus, or relationship, exists 
between the claimed history of chronic otitis media and the 
current right ear tympanic membrane perforation and the 
appellant's military service.  The appellant claims that he 
was hit in the right ear during service.  The VA examiner 
concluded there is no evidence showing a tympanic membrane 
was perforated during service, and the history of chronic ear 
infections is less likely related to the in-service treatment 
for otitis media.  The Board finds this opinion persuasive.  
As discussed above, the appellant's separation examination in 
1971 clearly indicates no perforation of the eardrums, and 
the in-service otitis media was an acute and transitory 
condition that resolved with treatment.  There is no history 
of right ear related symptomatology until a claim for VA 
compensation was filed.  There is no suggestion in the 
evidence that the appellant's current right ear condition is 
possibly related to disease or injury incurred during 
service.

Although the appellant is competent to report experiencing 
symptoms such as ear pain and decreased hearing, he does not 
have the medical knowledge needed to render a competent 
opinion as to the etiology of his perforated tympanic 
membrane or his chronic otitis media.  For these reasons, the 
Board concludes that the evidence against this claim is more 
probative and of greater weight and, based on this evidence, 
finds as fact that the appellant's claimed otitis media and 
eardrum perforation were not caused by an in-service disease 
or injury.  There is no benefit of the doubt that could be 
resolved in the appellant's favor.  












	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for otitis media, claimed 
as perforated right eardrum, is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

